DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election of Group I, claims 1-10 in the reply filed on 7/7/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukubayashi et al. (JP 2015-199846, see machine translated version).
Regarding claim 1, Fukubayashi et al. teach a heat insulating material (paragraphs [0008], [0009]) comprising an aerogel that has macro-pores and meso-pores (paragraphs [0008], [0009], [0022], [0030]).
Regarding claim 8, Fukubayashi et al. teach wherein the aerogel is a silica aerogel (paragraphs [0008], [0009], [0022], [0030]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fukubayashi et al. (JP 2015-199846, see machine translated version).
Regarding claim 2, Fukubayashi et al. teach wherein a fine pore distribution of the macro-pores is more than 0.50 µm and 200 µm or less, preferably 100 µm or less which reads on Applicant’s claimed range of 1 to 10 µm (paragraph [0018]) and of the meso-pores is 0.1 to 500 nm, preferably 200 nm or less, more preferably 100 nm or less which reads on Applicant’s claimed range of 2 to 50 nm (paragraph [0017]).
Regarding claim 3, Fukubayashi et al. teach comprising the aerogel (paragraphs [0008], [0009], [0022], [0030]), wherein an average fine pore diameter of the meso-pores is 0.1 to 500 nm, preferably 200 nm or less, more preferably 100 nm or less which reads on Applicant’s claimed range of 20 to 40 nm (paragraph [0017]) and an average fine pore diameter of the macro-pores is 0.50 µm and 200 µm or less, preferably 100 µm or less which reads on Applicant’s claimed range of 2 to 6 µm (paragraph [0018]).
Regarding claim 4, Fukubayashi et al. teach wherein the aerogel has a porosity of 15 to 99% (paragraphs [0008], [0009], [0016], [0022], [0030]).
Fukubayashi et al. do not disclose wherein the aerogel has 7 to 60 vol% of the macro-pores relative to a total fine pore volume, and 15 to 60 vol% of the meso-pores relative to the total fine pore volume.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in vol% involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the vol% of macro-pores and meso-pores of Fukubayashi et al. in order to provide electrical properties (low dielectric properties),  heat transfer properties (insulating properties) and in order to exhibit excellent performance (Fukubayashi et al., paragraph [0016]).
Regarding claim 10, Fukubayashi et al. teach a heat insulating material (paragraphs [0008], [0009]) comprising an aerogel that has macro-pores and meso-pores (paragraphs [0008], [0009], [0022], [0030]).
The limitation “an automobile that uses the heat insulating material between batteries" is deemed to be a statement with regard to intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP 2111.02.  The heat insulating material of Fukubayashi et al. is capable of being used in an automobile between batteries in that it contains the same constituents and displays the same characteristics as claimed by Applicant.  

Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fukubayashi et al. (JP 2015-199846, see machine translated version) in view of Oikawa et al. (US Patent Application No. 2016/0016378).
Fukubayashi et al. are relied upon as disclosed above.
Regarding claim 5, Fukubayashi et al. fail to teach wherein the aerogel is retained in a nonwoven fabric fiber.  However, Oikawa et al. teach a heat insulating material comprising an aerogel (page 3, paragraph [0057], page 4, paragraph [0058]), wherein the aerogel is retained in a nonwoven fabric fiber (page 3, paragraph [0057], page 4, paragraphs [0058], [0060]).  
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the nonwoven fabric fiber of Oikawa et al. to retain the aerogel of Fukubayashi et al. in order to impart flame retardance or heat resistance to the aerogel (Oikawa et al., page 4, paragraph [0060]).
Regarding claim 6, Fukubayashi et al. fail to teach wherein a thermal conductivity after compression is decreased by 5% or more relative to an initial thermal conductivity.  However, Oikawa et al. teach a heat insulating material comprising an aerogel (page 3, paragraph [0057], page 4, paragraph [0058]).
Oikawa et al. do not disclose wherein a thermal conductivity after compression is decreased by 5% or more relative to an initial thermal conductivity.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in thermal conductivity involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the thermal conductivity after compression in order to provide a low heat conductivity (Oikawa et al., page 4, paragraph [0059]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal conductivity after compression of Fukubayashi et al. in order to provide a low heat conductivity (Oikawa et al., page 4, paragraph [0059]).
Regarding claim 7, Fukubayashi et al. fail to teach wherein a thermal conductivity after compression under 5 MPa is decreased by 5% or more relative to the initial thermal conductivity.  However, Oikawa et al. teach a heat insulating material comprising an aerogel (page 3, paragraph [0057], page 4, paragraph [0058]).
Oikawa et al. do not disclose wherein a thermal conductivity after compression under 5 MPa is decreased by 5% or more relative to the initial thermal conductivity.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in thermal conductivity involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the thermal conductivity after compression under 5 MPa in order to provide a low heat conductivity (Oikawa et al., page 4, paragraph [0059]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal conductivity after compression under 5 MPa of Fukubayashi et al. in order to provide a low heat conductivity (Oikawa et al., page 4, paragraph [0059]).
Regarding claim 9, Fukubayashi et al. fail to teach a piece of electronic equipment that uses the heat insulating material between an electronic component with heat generation and a housing.  However, Oikawa et al. teach a piece of electronic equipment (page 2, paragraph [0024]) that uses a heat insulating material comprising an aerogel (page 3, paragraph [0057], page 4, paragraph [0058]) between an electronic component with heat generation and a housing (page 2, paragraph [0024]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the heat insulating material of Fukubayashi et al. in a piece of electronic equipment as that of Oikawa et al. in order to provide a low heat conductivity (Oikawa et al., page 4, paragraph [0059]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        8/8/2022